Citation Nr: 1805132	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  The Veteran died in May 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs VA) Regional Office (RO).

The appellant is the Veteran's surviving spouse.  She has been substituted for the Veteran for the diabetes appeal that was pending at the time of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.

The Board notes that the Veteran requested a Board video conference hearing on his May 2014 substantive appeal form prior to his death.  Although the hearing request is essentially still pending for the now-substituted appellant, given the favorable decision below, the appellant is not prejudiced by the Board proceeding with adjudication of the instant appeal at this time.

The issue of entitlement to service connection for multiple issues as secondary to diabetes was expressly raised by the Veteran (statements received on August 2, 2013, and February 19, 2014), but these issues have not been adjudicated by the agency of original jurisdiction (AOJ) specifically in light of the decision below.  Substitutes may not add an issue or expand a claim.  See 38 C.F.R. § 3.1010(f)(2).  However, this is not the appellant adding an issue.  The claim was filed by the Veteran prior to his death and remained pending at that time.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  The Board notes that some of the claimed disabilities were previously denied, such as in the March 2012 rating decision, so those would be part of a claim to reopen.

FINDING OF FACT

The Veteran had type II diabetes mellitus that manifested to at least a compensable degree and warranted a presumption of exposure to an herbicide agent.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus were met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

In this case, the appellant contends, as did the Veteran, that he developed type II diabetes mellitus due to herbicide agent exposure while serving in Vietnam.

The RO granted service connection for ischemic heart disease based on the presumption regarding herbicide agent exposure.  Thus, the Board finds that the Veteran had herbicide agent exposure during service.

The Board notes that the Veteran was treated for diabetes, but as further discussed below, the evidence includes conflicting medical records regarding whether the Veteran had type I and/or type II diabetes mellitus, which is.  The diabetes appears to have manifested to at least a compensable degree.  This case turns on whether the Veteran had type I diabetes mellitus, which does not warrant the herbicide agent presumption of service connection, or type II diabetes mellitus, which warrants such presumption.

Evidence supporting a diagnosis of type I diabetes mellitus includes May 2011 and July 2013 VA examination reports.  The May 2011 examiner noted the Veteran's report of diabetes mellitus since age 28 but that he was currently an insulin-dependent [type I] diabetic on insulin pump therapy."  The examiner stated that the Veteran does not have type II diabetes, but rather type I diabetes.  The July 2013 examiner reported that the Veteran had type I diabetes mellitus since 1975, which is consistent with the appellant's statement received in May 2011 indicating that the Veteran was first diagnosed with diabetes in 1975 or 1976.  The July 2013 VA examiner reiterated such opinion in an April 2014 addendum opinion, explaining that past laboratory results confirm a diagnosis of type I diabetes mellitus.  These expert opinions weigh against a finding of type II diabetes mellitus.

However, the evidence also includes records from multiple physicians supporting a diagnosis of type II diabetes mellitus.  For example, a letter dated October 7, 2010, from a private physician states that the Veteran developed type II diabetes mellitus, and this letter acknowledges that such disease is included in the list of diseases warranting the presumption with regard to Agent Orange exposure.  Furthermore, a letter received in March 2012 from another physician, Board-certified in Endocrinology Metabolism and Internal Medicine, states that the Veteran had been under his care for years, and the Veteran's medical history makes a strong argument for a type II diabetes mellitus diagnosis and goes against a type I diagnosis.  

Moreover, recent research published by the American Diabetes Association demonstrates that individuals with diabetes may not necessarily clearly fit into a type I or type II category.  See Classification and Diagnosis of Diabetes, DIABETES CARE, Jan. 2015, Supp. 1 at S8.

Therefore, there is evidence supporting that the Veteran suffered from type I diabetes mellitus, type II diabetes mellitus, and even possibly both types.  It is not altogether certain that he had type II diabetes mellitus.  However, absolute proof is not required to substantiate a claim, but rather sufficient evidence to at least an equipoise standard.  Resolving reasonable doubt the Veteran's favor, the Board finds that the evidence of record shows that the Veteran had type II diabetes mellitus, a disease which is afforded the herbicide agent presumption.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  This finding pertains to the specific circumstances of the Veteran in this case only.  Further, the evidence shows that the Veteran's type II diabetes mellitus manifested to at least a compensable degree.  Accordingly, service connection for type II diabetes mellitus is warranted.

ORDER

Service connection for type II diabetes mellitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


